Citation Nr: 0831347	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of cold 
injury to the lower extremities.  

2. Whether the veteran's income is excessive for purposes of 
payment of Department of Veterans Affairs nonservice-
connected pension benefits.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1948 to May 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a January 2006 
rating decision, the RO denied the veteran's claim of service 
connection for residuals of a cold injury to the left and 
right lower extremities.  In a September 2006 decision, the 
RO denied the veteran's application for nonservice-connected 
pension benefits.  

In August 2008, the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted in September 2006.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. There is no competent medical evidence to show that the 
veteran currently has residuals of cold injury to the lower 
extremities.  

2. Since the receipt of his application for VA nonservice-
connected pension benefits in August 2006, the veteran's 
countable income has exceeded the applicable income limits.   




CONCLUSIONS OF LAW

1. Residuals of cold injury to the lower extremities are not 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303 (2007).  

2. The veteran's countable income is excessive for receipt of 
VA nonservice-connected pension benefits.  38 U.S.C.A. 
§§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

As for the pension claim, under the circumstances presented 
in this case, it is not the factual evidence that is 
dispositive of the present appeal, but rather the application 
of the law and regulations to the undisputed facts.  In such 
cases, the VCAA is not applicable.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (regarding entitlement to 
recognition as surviving spouse for purposes of reinstatement 
of death pension benefits, neither the duty to assist or the 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute).  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the claim of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in August 
2005 and in July 2006.  The veteran was notified of the type 
of evidence necessary to substantiate the claim of service 
connection, namely, evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the provisions for the degree of disability assignable and 
the effective date of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  



To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim of 
service connection was readjudicated as evidenced by the 
statement of the case, dated in October 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded an 
opportunity to appear at a personal hearing and testify 
concerning his appeal, but he declined a hearing.  The RO was 
unsuccessful in obtaining the veteran's service medical 
record because the records were apparently lost in a fire at 
National Personnel Records Center in 1973.  The RO has 
obtained the veteran's VA medical records.  He has not 
identified any other pertinent evidence, to include private 
medical records, for the RO to obtain on his behalf.  

Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination in an effort to substantiate 
the claim of service connection for residuals of cold injury 
to the lower extremities because there is no competent 
evidence of persistent or recurrent symptoms or a current 
diagnosis.  Under these circumstances, a medical examination 
or medical opinion need not be obtained for the service 
connection claim under 38 C.F.R. § 3.159(c)(4).

Further, the decision regarding nonservice-connected pension 
benefits is not based on medical evidence, rather income and 
net worth information.  Therefore, a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  



In a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Analysis

The veteran filed a claim of service connection in July 2005 
for residuals of cold injury.  He asserts that he has 
residuals of cold injury to the lower extremities as a result 
of his service in Korea.  He maintains that during the winter 
of 1950-51 he was stationed in Korea as a truck driver.  He 
states that his duties included clearing debris at a water 
purification plant, in which he often waded into extremely 
cold water without proper equipment.  

Documentation in the file indicates that the veteran's 
service medical records are unavailable for review, through 
no fault of the veteran, presumably having been among records 
that were destroyed by fire in July 1973 at the National 
Personnel Records Center in St. Louis, Missouri.  In this 
case, however, as will be discussed, the appeal turns on what 
the evidence shows in terms of a current medical diagnosis.  

Service records show that he served on active duty from 
September 1948 to May 1952.  His military occupational 
specialty was equivalent to the civilian occupation of a 
heavy truck driver.  His decorations included the Korean 
Service Medal.  

After service, VA records show that the veteran has been 
treated for or had a history of various ailments to include 
coronary artery disease, diabetes mellitus, hypertension, and 
degenerative joint disease of the knees.  There is no medical 
evidence showing or suggestive of treatment for or diagnosis 
of residuals of cold injury.  



To the extent that the veteran asserts that he has residuals 
of cold injury to the lower extremities related to service, 
although the veteran is competent to describe symptoms, a 
cold injury is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the veteran's statements as to the 
presence of residuals of cold injury as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In the absence of medical evidence of a current diagnosis of 
residuals of cold injury to the lower extremities, there is 
no valid claim for service connection.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304(f); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).



As the Board may consider only competent medical evidence to 
support its finding, on a question of a medical diagnosis, 
not capable of lay observation, and as there is no competent 
medical evidence of a current diagnosis of residuals of a 
cold injury to the lower extremities, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

II. Nonservice-Connected Pension Benefits

Legal Criteria

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of 
pension payable to an entitled payee is based on the amount 
of countable income received.  Pension is payable at a 
specified annual maximum rate, which is reduced on a dollar 
for dollar basis by income on a 12-month annualized basis.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.



The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4).  

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual 
rates of improved pension are specified by statute in 38 
U.S.C.A. § 1521, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of improved pension under 38 U.S.C.A. § 5312 is published in 
the "Notices" section of the federal register.  38 C.F.R. § 
3.23(a).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  The maximum annual rate of 
pension benefits for a veteran with no dependents is $10,579 
effective December 1, 2005, $10,929 effective December 1, 
2006, and $11,181 effective December 1, 2007.  38 C.F.R. § 
3.23(a)(3). 

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

Analysis

In this case, the veteran claims that he is entitled to 
pension benefits.  He is a veteran who had honorable service 
during the Korean War era, and his age is over 65 years.  It 
appears from his August 2006 application that he has minimal 
assets and net worth.  Therefore, the veteran meets the 
requirements for pension benefits as pertaining to his 
military service, age, and net worth or lack thereof.  

The question presented here is whether the veteran meets the 
annual income requirements for receipt of pension benefits.  
As discussed below, it is the Board's judgment that the 
veteran's countable income has exceeded the applicable income 
limits for receipt of nonservice-connected pension.  

In his August 2006 application for pension benefits, the 
veteran reported that his monthly income consisted of $1,300 
from Social Security.  Documentation from the Social Security 
Administration indicates that he was paid $1,469.50 per 
month.  This income source is not listed as a source that may 
be excluded from income in determining countable income for 
pension purposes.  38 C.F.R. § 3.272.  Therefore, his income, 
whether using his reported monthly payment amount or that 
provided by the Social Security Administration, far exceeded 
the maximum annual pension limits of $10,579, for a veteran 
without dependents, which was set by law effective December 
1, 2005.  His income moreover exceeded the maximum annual 
pension limits of $10,929 and $11,181 for a veteran without 
dependents, which were set by law effective December 1, 2006, 
and December 1, 2007, respectively.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses.  The veteran has not reported any medical 
expenses for the period considered in this appeal, despite 
having been requested to do so on his August 2006 application 
for pension.  In any case, the RO considered medical expenses 
for Medicare premiums in the amount of $1,062 ($88.50 
monthly), which were obtained from the Social Security 
Administration.  Even if annual Medicare expenses were 
considered in reducing his annual income, his countable 
income would still be in excess of the maximum annual limit 
for receipt of pension.  

In sum, because the evidence in this case shows that the 
veteran's household income exceeded the income limits for 
purposes of payment of improved nonservice-connected pension 
benefits, the veteran does not meet the eligibility 
requirements for pension benefits.  

                                                                         
(The Order follows on the next page.). 





ORDER

Service connection for residuals of cold injury to the lower 
extremities is not established and the appeal is denied.  

As the veteran's income is excessive for purposes of payment 
of VA nonservice-connected pension benefits, the appeal is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


